DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-15, 17, 19-20 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest an electrical assembly comprising: a PCB having a back plate on the lower surface of the PCB and an electrical connector mounted on the upper surface; an electronic package received within the connector; a fixing seat surrounding the electrical connector and pressing downward on the electronic package; a heat dissipation device pressing down on the electronic package having a case filled with liquid Nitrogen; a metallic positioning seat between the fixing seat and the PCB and a plurality of metallic alignment posts extend from the positioning seat, the heat dissipation device has a plurality of outwardly radially extending fixing arms to engage with the metallic alignment posts.
Regarding claims 2-7 and 10-13, these claims are allowed based on their dependence on the allowable independent claims 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 14: 

Regarding claims 15, 17, 19, these claims are allowed based on their dependence on the allowable independent claims 14 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 20: 
The prior art does not teach or suggest an electrical assembly comprising: a metallic positioning seat positioned on a upper surface of a PCB; an insulative fixing seat positioned upon the positioning seat; an electrical connector surrounded by the positioning seat and the fixing seat; an electronic package placed within the electrical connector, a head dissipation device positioned and downwardly presses a center region of the electronic package and the fixing seat downwardly press a periphery region of the electronic package; the positioning seat has a plurality of alignment posts that engage with radially extending fixing arms of the heat dissipation device; and the alignment posts extend through corresponding through holes in the fixing seat.


The following is an examiner’s statement of reasons for allowance of claim 23: 
The prior art does not teach or suggest an electrical assembly comprising: a metallic positioning seat positioned on a upper surface of a PCB; an insulative fixing seat positioned upon the positioning seat; an electrical connector surrounded by the positioning seat and the fixing seat; an electronic package placed within the electrical connector, a head dissipation device positioned and downwardly presses a center region of the electronic package and the fixing seat downwardly press a periphery region of the electronic package; the positioning seat has a plurality of alignment posts that engage with radially extending fixing arms of the heat dissipation device; and the positioning seat is provided with a plurality of sleeves, and the fixing seat is provided with corresponding through holes receiving the sleeves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847